Citation Nr: 0905963	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  04-40 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a liver disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 until July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In January 2007, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge at the RO.  A transcript of that hearing is of record.

The Board notes that the veteran appeared at the January 2007 
hearing without representation, and indicated that the 
Vietnam Veterans of America (VVA) had refused representation.  
(See also December 2006 statement from the veteran.)  The 
record does not contain a letter of revocation of 
representation from VVA, as required by 38 C.F.R. §§ 14.631 
and 20.608.  Further, the Board notes that VVA did submit a 
January 2009 informal hearing presentation on behalf of the 
Veteran.  As such, the Board construes the reported refusal 
to represent the Veteran to have been limited to refusal to 
represent the veteran at the January 2007 hearing.  38 C.F.R. 
§ 20.608(b).  The veteran agreed to appear at the January 
2007 hearing without representation.  

This matter was previously before the Board in February 2007 
and was remanded for further development.  It has now 
returned to the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 
and 3.326(a), see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002), Charles v. Principi, 16 Vet. App. 370 (2002).  
After reviewing the record, the Board finds that the VA has 
not completed its duty to assist under the VCAA.  

In February 2008, the Veteran submitted additional medical 
records to the VA RO indicating a January 2008 diagnosis of 
mild chronic hepatitis.  The record reflects that this 
evidence was associated with the claims folder after the 
issuance of the October 2007 supplemental statement of the 
case.  As such, the RO has not considered such evidence in 
compliance with Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Under 38 C.F.R. § 20.1304(c), additional pertinent evidence 
must be referred to the agency of original jurisdiction (AOJ) 
if such evidence is not accompanied by a waiver of AOJ 
jurisdiction.  In the present case, as the Veteran has not 
waived RO consideration of the January 2008 evidence, the 
Board must remand the claim to the RO. 

In addition, in its January 2004 rating decision, the RO 
denied service connection because there was no evidence that 
the Veteran had a liver disability.  Because the Veteran has 
now submitted evidence of a liver disability, the Board finds 
that a VA examination and opinion regarding etiology of the 
Veteran's liver disability would further assist the Board in 
developing a more complete picture of the Veteran's 
disability.  See 38 C.F.R. § 3.159(c)(4) (stating that a 
medical examination is necessary if the evidence of record 
does not contain sufficient competent medical evidence to 
decide the claim).  

The Veteran's representative has averred that the Veteran has 
additional and recent medical records pertinent to his claim.  
The Board finds that these records might also assist the 
Board in developing a more complete picture of the Veteran's 
disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request him 
to identify the complete facility name, 
address, and approximate dates of 
treatment or diagnosis of a liver 
disability which have not already been 
provided to VA.  Request the Veteran to 
complete a VA Form 21-4142, Authorization 
and Consent to Release Information for 
any medical care provider(s) who may 
possess additional records referable to 
treatment for a liver disability.  

After securing any necessary 
authorization or medical releases, the 
AOJ should request and associate with the 
claims file, the Veteran's treatment 
reports from all sources identified whose 
records have not previously been secured.  
Notify the Veteran that he may obtain the 
evidence himself and send it to VA.  

2.  Schedule the Veteran for a VA 
examination with the appropriate 
specialist to determine the etiology of 
the Veteran's current liver disabilities, 
including hepatitis.  Perform all 
necessary diagnostic tests and report all 
clinical manifestations in detail.  The 
examiner is asked to opine as to whether 
it is at least as likely as not (50 
percent or greater probability) that any 
liver disability is related to the 
Veteran's military service.  

The VA examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her clinical 
experience, medical expertise, and 
established medical principles.  The 
clinician should review the claims folder 
and this fact should be noted in the 
accompanying medical report.

3.  Thereafter, readjudicate the issue of 
entitlement to service connection for a 
liver disability on appeal.  If the 
benefit sought is not granted, issue a 
supplemental statement of the case and 
afford the appellant and his 
representative an appropriate opportunity 
to respond.  Thereafter, the case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




